Citation Nr: 1824731	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  17-11 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to January 1957.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2015 rating decision of the Department of Veterans Affairs Regional Office (RO) in Roanoke, Virginia, denying the claim currently on appeal.

A notice of disagreement (NOD) was received in January 2016, a statement of the case (SOC) was issued in February 2017, and a substantive appeal (VA Form 9) was received in February 2017.

The Veteran did not request a Board Hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains a November 2015 VA examination report which documents the Veteran did not report recurrent tinnitus and therefore did not provide an opinion as to etiology of tinnitus.  Subsequent to the examination, the Veteran stated he has had ringing in his ears since separation from service.  The Veteran also stated he did not understand the question about tinnitus during his VA examination.  A new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The agency of original jurisdiction last associated with the Veteran's claims file records of his treatment at the Asheville VA Medical Center in November 2017.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain copies of records pertaining to any relevant treatment the Veteran has received at the Asheville VA Medical Center since November 2017, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2. After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA tinnitus examination.  The entire claims file must be made available to the examiner designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any tinnitus is the result of disease or injury incurred in service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




